       Case 2:16-md-02724-CMR Document 1242 Filed 02/18/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: GENERIC PHAR."1ACEUTICALS                II      MDL 2724
PRICING ANTITRUST LITIGATION                            16-MD-2724

                                                        HON. CYNTHIA M. RUFE
THIS DOCUMENT RELATES T O : ~

State of Connecticut v. Teva Pharmaceuticals 1          Civil Action No. 19-2407
USA, Inc.                                    I
                                                I

                                           ORDER

       AND NOW, this 18th day of February 2020, it is hereby ORDERED that the Motions

recently filed on the ~faster Docket [MDL Doc. Nos. 1237, 1238, and 1239], which relate to

fewer than all cases and therefore contravene Pretrial Order No. 33 (the Second Case

:\iianagement Protocol Order), are STRICKEN from the Master Docket. The Motions will be

considered on the Individual Case docket where they also have been filed.

       It is so ORDERED.
